Citation Nr: 0413050	
Decision Date: 05/20/04    Archive Date: 05/28/04

DOCKET NO.  03-14 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the left shoulder muscles, to include deformity of 
the biceps, deltoid, or pectoral muscles.

2.  Entitlement to service connection for low back pain, 
diagnosed as arthritis and disc bulge, L3-4.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The veteran had active service from September 1987 to August 
1994.  This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which, in pertinent part, denied the 
claims of entitlement to service connection for left shoulder 
disability and for a back disorder.    The veteran timely 
disagreed with those denials, and, after the RO issued a 
statement of the case in March 2003, the veteran's timely 
substantive appeal was received in May 2003. 

The veteran requested a hearing before the Board.  The 
requested hearing was accomplished by videoconference in 
October 2003.  The videoconference Board hearing was 
conducted by the undersigned Veterans Law Judge in 
Washington, D.C.  The veteran testified from Indianapolis, 
Indiana.

This appeal for service connection for low back pain, 
diagnosed as arthritis and disc bulge, is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  The veteran sustained an injury to left arm and shoulder 
muscles in service, variously diagnosed as a strain, tear, or 
tendonitis of the biceps, deltoid, pectoralis minor, or 
pectoralis major, and deformity of the left pectoralis major 
and of the left biceps was noted on separation examination.

2.  The veteran currently has a defect at the left pectoralis 
major muscle insertion into the left humerus.


CONCLUSION OF LAW

The criteria for service connection for residuals of a muscle 
injury to the left pectoralis major are met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he incurred an injury of the 
muscles around the left shoulder in service, and that he 
still has left shoulder muscle pain as a result of that 
injury.

Service medical records dated in June 1992 reflect that the 
veteran sought medical treatment for left shoulder pain.  The 
assigned diagnosis was severe muscular strain, left deltoid.  
On follow-up examination, there was a large contused area 
over the left deltoid.  The range of motion was normal but 
movement increased the veteran's pain.  Severe muscular 
strain or torn deltoid was the final assigned diagnosis.  In 
late June 1992, the veteran was punched on the left shoulder.  
He had swelling with severe pain.  Ruptured left biceps and 
possible rupture of the minor pectoral muscles were the 
assigned diagnoses.  Physical therapy for rehabilitation was 
prescribed.  March 1993 and April 1993 clinical records 
reflect that the veteran's left shoulder muscle 
rehabilitation was delayed by a transfer to a different ship.  
The veteran also noted that his duties in the galley included 
heavy lifting.  The physician recommended limited duty for 
six months to allow proper rehabilitation.  June 1993 notes 
reflect that the muscle strain was resolving.  

On service separation examination conducted in July 1994, 
deformity of the left pectoralis major and of the biceps were 
noted.

Service medical records dated in August 1994 reflects that 
the veteran was involved in an automobile accident.  He 
reported that his left shoulder hit the steering wheel.  

On VA examination conducted in June 2002, the veteran 
complained of left shoulder pain when lifting weights and 
reported that he was unable to do pushups.  The examiner 
noted, in pertinent part, that the veteran had pain on cross-
chest adduction.  The pain was located in the region of the 
left pectoralis major insertion into the left humerus.  There 
was a slight palpable defect in the region of that insertion.  

The Board notes that, under the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), which was signed into law in November 2000, certain 
duties are owed by VA to a claimant.  First, VA must notify 
the claimant of evidence and information necessary to 
substantiate his or her claim and inform the claimant whether 
he or she or VA bears the burden of producing or obtaining 
that evidence or information.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  As the decision below grants service 
connection for a left pectoralis major muscle deformity, the 
decision is favorable to the veteran.  Further discussion of 
the duties owed to the veteran under the VCAA is not 
required, and would be fruitless, since the benefit sought, 
service connection, has been granted.

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may also be granted where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service and still has the condition.  38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

In this case, the service medical records clearly reflect 
that the veteran incurred injury to muscles in the vicinity 
of the left shoulder in 1992.  Service medical records 
reflect that the veteran was treated over a lengthy period, 
more than one year, for the residuals of those injuries.  The 
muscles of the pectoralis major and of the biceps were found 
to have deformity at the time of service separation 
examination in July 1994.  In an April 2002 claim, the 
veteran stated he was seeking service connection for left 
shoulder muscle injury.  The RO denied service connection on 
the basis that no chronic shoulder disorder was diagnosed.

The Board notes the facts that the veteran had a deformity of 
the left pectoralis major muscle in July 1994, following 
injury in 1992, and that a palpable defect of the insertion 
of the left pectoralis major remained present on VA 
examination in May 2002.  The Board finds that this evidence 
is adequate to establish that there was an injury in service, 
and to establish that there is a medical diagnosis of a 
current chronic disability, defect of the insertion of a 
muscle, and objective clinical evidence of pain with use of 
that muscle.  There is no evidence that the veteran has 
sustained any intercurrent injury of the left pectoralis 
major since his service.  The Board concludes that the 
criteria for service connection for a defect of the insertion 
of the left pectoralis major, residual to muscle injury 
incurred in service, are met.  


ORDER

The appeal for service connection for a defect of the 
insertion of the left pectoralis major muscle is granted.


REMAND

The veteran's service clinical records reflect that he 
complained of low back pain several times during service, 
including in July 1988.  He complained of back pain of one 
year's duration in May 1989.  The veteran against sought 
treatment for back pain in February 1991 and March 1991.  
Clinical records in October 1993, including the report of 
radiologic examination of the back, reflect that the veteran 
continued to complain of back pain.  The veteran's history of 
back pain, not currently disabling, was noted on service 
separation examination conducted in July 1994.  The veteran 
indicated, at his October 2003 videoconference hearing, that 
he continued to have back pain after service.  He testified 
that he had episodes of back pain at work.  The veteran 
testified to his belief that a current back disorder, shown 
on magnetic resonance imaging examination, is the result of 
or continuation of a back disorder incurred, although not 
diagnosed, in service.  The veteran has, in essence, 
requested medical opinion as to the etiology of the current 
low back disorder.  Under the VCAA, the veteran is entitled 
to obtain such an opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the veteran any additional 
appropriate notice required under the 
VCAA, including again advising him of the 
evidence and information necessary to 
substantiate his claim, and informing him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The veteran should be specifically 
notified that he should submit or 
identify any evidence which is not 
already of record which he believes might 
be relevant to assist him in establishing 
his claim.  Advise the veteran that he 
may submit additional clinical records, 
medical opinions, or lay statements which 
will assist him to substantiate the 
claim.  

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The veteran should be advised that he 
may submit alternative evidence of the 
continuity of his back pain after 
service, including reports of 
examinations for employment, employment 
clinical records, statements of co-
workers, employment leave records (prior 
to the leave records from 2000 to 2003, 
which are already of record), and the 
like. 

3.  The veteran should also be advised 
that, if he recalls post-service 
treatment of a low back disorder by any 
provider or VA facility proximate to 
service, or at any time prior to the 2000 
treatment records associated with the 
claims file, even though he testified 
that he did not seek treatment of a back 
disorder prior to 2000, he should submit 
or identify the records of such 
treatment.  

4.  After all development directed above 
has been conducted, and the veteran has 
been afforded opportunity to identify any 
evidence which might substantiate any 
contention raised, including any 
alternative types of evidence, the 
veteran should be afforded VA examination 
to determine the etiology and onset of 
his current law back disorder.  The 
claims folder should be made available to 
the examiner in connection with the 
examination for review of pertinent 
documents therein.  The examiner should 
obtain a detailed history from the 
veteran.  All indicated tests and studies 
should be obtained.  Based upon a review 
of the relevant materials in the claims 
file, including relevant service medical 
records, the history obtained from the 
veteran and current examination, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
(a 50 percent likelihood or greater) that 
the veteran has a back disability which 
is related to or incurred in his service.  
A complete rationale for all opinions 
expressed must be provided.

5.  The veteran's claim for service 
connection for a back disorder should 
then be readjudicated.  If the decision 
remains adverse to the veteran, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  After the appropriate period of 
time for response, the case should be 
returned to the Board for final review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



